Citation Nr: 0203828	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  99-17 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
right ear hearing loss prior to February 8, 2001.

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss subsequent to February 8, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran had active service from May 1969 to February 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied an increased 
(compensable) rating for right ear hearing loss.  The Board 
remanded this claim in November 2000 for RO review of revised 
hearing loss regulations and further development.  In a 
decision dated in October 2001, the RO granted service 
connection for left ear hearing loss, and assigned a non-
compensable rating for bilateral hearing loss effective on 
February 8, 2001.  As addressed below, the Board has listed 
additional issues on the title page to reflect that the 
severity of left ear hearing loss must be considered when 
determining the proper evaluation for right ear hearing loss 
since February 8, 2001.


FINDINGS OF FACT

1.  Service connection for left ear hearing loss became 
effective on February 8, 2001.

2.  Prior to February 8, 2001, the veteran manifested a right 
ear puretone threshold average of 53.75 decibels with speech 
recognition of 84 percent.  He had right ear puretone 
thresholds of 15 and 65 decibels at the 1000 and 2000 hertz 
frequencies, respectively.  He did not have total deafness in 
either ear.

3.  Subsequent to February 8, 2001, the veteran has 
manifested a right ear puretone threshold average of 58.75 
decibels with speech recognition of 86 percent, and a left 
ear puretone threshold average of 57.5 decibels with speech 
recognition of 84 percent.  He had bilateral puretone 
thresholds of less than 55 decibels at the 1000 hertz 
frequency, and bilateral puretone thresholds of less than 70 
decibels at the 2000 hertz frequency.

CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for right ear 
hearing loss prior to February 8, 2001 have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.85, 
4.86, 4.87, Diagnostic Code 6100 (1998-2001); VAOPGCPREC 32-
97 (August 29, 1997); 38 C.F.R. §§ 3.383, 4.85(f) (1999-
2001).

2.  The criteria for a compensable evaluation for bilateral 
ear hearing loss subsequent to February 8, 2001 have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 
4.85, 4.86, 4.87, Diagnostic Code 6100 (1998-2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a compensable 
rating for his right ear hearing loss.  Initially, the Board 
notes that there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000.  In pertinent part, this law redefines VA's 
notice and duty to assist requirements.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  The RO has 
enacted regulations to implement the provisions of the VCAA.  
66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  These changes in 
law are potentially applicable to the claim on appeal.  See  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC) and multiple 
Supplemental Statements of the Case (SSOC), the RO has 
advised the veteran (and his representative) of the Reasons 
and Bases in denying his claim, to include the revised 
regulatory criteria pertaining to hearing loss evaluations.  
In a remand order dated in November 2000, the Board requested 
a VA audiologist to convert audiographical data from a 
February 2000 private audiology examination into a numerical 
format for rating purposes.  In February 2001, the VA 
audiologist stated as follows:

"I cannot comment on the results of the 
audiologic evaluation conducted at the 
Piedmont Health Care without resorting to pure 
speculation."

In an SSOC dated in October 2001, the RO specifically advised 
the veteran and his representative that the VA audiologist 
was unable to interpret the audiology results from Piedmont 
HealthCare.

On appeal, the veteran and his representative have argued 
that the RO's failure to obtain a conversion of the Piedmont 
HealthCare audiographical data into a numerical format 
constitutes a Stegall violation.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998) (a claimant is entitled to 
compliance with the terms of a Board remand order).  The 
Board disagrees.  The RO requested the VA opinion, and 
received an answer which specifically addressed the question 
posed.  The Stegall case does not require the Board to 
persist in obtaining evidence or information which, following 
the remand instructions, is shown to have no probative value.  
See generally Brewer v. West, 11 Vet. App. 228, 236 (1998) 
(VA is under no duty to obtain evidence which is not likely 
to be relevant).  

The veteran and his representative have been provided notice 
of VA's decision on this matter, and have been provided ample 
opportunity to have the results interpreted by a private 
audiologist if they so desired.  As stated in the previous 
remand order, the Board is not in a position to interpret the 
audiograph results on its own.  Kelly v. Brown, 7 Vet. App. 
471, 474 (1995).  The Board finds, therefore, that further 
notice and assistance with this issue would be futile as the 
record establishes that the evidence sought will have no 
probative value.  The Board further notes that the cover 
letter from Piedmont HealthCare makes clear that the speech 
discrimination scores were based on the NU6 word recognition 
list and may not be used in evaluating this claim.  38 C.F.R. 
§ 4.85(a) (2001) (VA evaluation based on Maryland CNC 
controlled speech discrimination test).

In this case, the veteran has been provided VA audiology 
examinations in June 1998 and February 2001 which contain 
entirely consistent findings.  The veteran has stated: "I do 
not feel I was given a proper hearing examination to 
determine the loss of hearing in my right ear due to the fact 
it makes a ringing sound and blocks off my hearing totally."  
However, neither the veteran nor his representative have 
pointed to any deficiency or unreliability in his VA 
audiology results.  The Board also notes that the veteran is 
in receipt of a separate, 10 percent rating for his service 
connected ringing in the ears (tinnitus).

Based upon the above, the Board finds that the case has been 
fully developed, proper notice has been issued, and that 
there are no outstanding requests for any further relevant 
and probative information.  As such, the Board finds that no 
reasonable possibility exists that any further assistance 
would aid in substantiating the veteran's claim.

The veteran filed his claim for an increased (compensable) 
rating for right ear hearing loss by means of a VA Form 21-
4138 filing received on April 24, 1998.  On appeal, he 
complains of an inability to hear individual voices in group 
conversations, and points out that a VA examiner has 
diagnosed him with severe sensorineural hearing loss in the 
3000 to 6000 hertz range.  He states that his right ear 
hearing loss interferes with his family life, social life and 
employment capabilities.  He also argues that his service 
connected tinnitus disability, which is rated as 10 percent 
disabling, interferes with his ability to hear.

The record during the appeal period includes a March 17, 1998 
audiology examination, conducted at the Salisbury, VA Medical 
Center, which revealed right ear puretone thresholds of 20, 
65, 75 and 75 decibels at 1000, 2000, 3000 and 4000 Hertz, 
respectively.  Speech recognition testing was not performed 
at that time.

On VA audiology examination, dated in June 1998, the veteran 
reported that he had the greatest hearing difficulty with the 
presence of multiple speakers or background noise.  He also 
reported hearing interference caused by his service connected 
tinnitus disability.  His audiology examination revealed 
right ear puretone thresholds of 15, 65, 70 and 65 decibels 
at 1000, 2000, 3000 and 4000 hertz, respectively.  His speech 
recognition score was 84 percent using the Maryland CNC word 
list.

An undated letter from clinical audiologist  Melissa N. 
Lasley, M.S., CCC-A, FAAA, noted that the veteran was fitted 
with hearing aids through VA.  His complaints included 
tinnitus problems which made it difficult to understand 
speech.  It was indicated that his puretone audiometry 
results from a February 17, 2000 examination indicated mild 
sloping to moderately severe sensorineural hearing loss in 
the right ear.  His word discrimination score using the NU-6 
recorded materials was 80 percent in the right ear.  As 
indicated above, the audiogram results cannot be converted to 
numerical representations.

The veteran's February 8, 2001 VA audiology examination 
showed right ear pure tone thresholds of 35, 60, 75 and 65 as 
well as left pure tone thresholds of 30, 65, 65 and 70 at 
1000, 2000, 3000 and 4000 hertz, respectively.  His speech 
recognition using the Maryland CNC word list was 86 percent 
for the right ear and 84 percent for the left ear.  At that 
time, the VA audiologist provided the following opinion:

"It is my opinion that ... it is as likely as 
not that the bilateral sensorineural hearing 
loss with greater loss in the higher 
frequency region is related as a causative 
factor to the veteran's history of noise 
exposure and noise trauma he experienced in 
military service.  I cannot comment on the 
results of the audiologic evaluation at the 
Piedmont Health Care without resorting to 
pure speculation."

In a decision dated in October 2001, the RO granted service 
connection for left ear hearing loss, and assigned a non-
compensable rating for bilateral hearing loss effective on 
February 8, 2001.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  The Board 
has considered all the evidence of record, but has reported 
only the most probative evidence regarding the current degree 
of impairment which consists of records generated in 
proximity to and since the claims on appeal.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Effective on June 10, 1999, the regulations pertaining to 
evaluations for diseases of the ear and other sense organs 
changed.  See 64 Fed. Reg. 25202-25210 (May 11, 1999).  Prior 
to the effective date of the new regulations, the veteran's 
claim for an increased rating may only be evaluated under the 
older criteria.  38 U.S.C.A. § 5110(g) (West 1991); 
VAOPGCPREC 3-2000 (April 10, 2000).  However, from and after 
the effective date of amendment, the Board must consider both 
the old and the new criteria and apply the version most 
favorable to the veteran.  Id.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Under both the old and new criteria, the basis for evaluating 
defective hearing is the impairment of auditory acuity as 
measured by puretone threshold averages, referred to as 
average puretone decibel loss prior to June 1999, within the 
range of 1000 to 4000 Hertz and speech discrimination using 
the Maryland CNC word recognition test.  38 C.F.R. § 4.85 
(1998-2001).  See generally 52 Fed. Reg. 44117-44122 (Nov. 
18, 1987 and 52 Fed. Reg. 46439 (Dec. 7, 1987).  Puretone 
threshold averages are derived by dividing the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz by 
four.  Id.  The puretone threshold averages and the Maryland 
CNC test scores are given a numeric designation which are 
then used to determine the current level of disability based 
upon a pre-designated schedule.  See Tables VI and VII in 
38 C.F.R. §§ 4.87 (1998) and 4.85 (2001).  Under these 
criteria, the assignment of a disability rating is a 
"mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating 
schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).

Effective on June 10, 1999, new provisions were added to the 
schedular criteria allowing special consideration to cases of 
exceptional patterns of hearing impairment.  See 38 C.F.R. 
§ 4.86 (2001).  One of the provisions provides that an 
individual who manifests puretone thresholds of 55 decibels 
or more in each of the specified frequencies (1000, 2000, 
3000 and 4000 hertz) will be given a numeric designation from 
either Table VI or VIa, whichever results in the higher 
numerical.  38 C.F.R. § 4.86(a) (2001).  The other provision 
provides that, when the puretone threshold is 30 decibels or 
less at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the higher Roman numeral designation under Table VI or Table 
Via will be established, and the numeral will be elevated to 
the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2001).

Prior to February 8, 2001, service connection was only in 
effect for right ear hearing loss.  In the absence of total 
deafness in both ears, his non-service connected left ear 
hearing loss disability had to be considered as normal 
hearing for adjudication purposes under the old or new 
criteria.  VAOPGCPREC 32-97 (August 29, 1997).  See Boyer, 12 
Vet. App. 142 (1999); 38 C.F.R. §§ 3.383, 4.85(f) (1999-
2001).

The veteran's June 1998 VA audiology examination showed a 
right ear average puretone threshold of 53.75 decibels with 
speech recognition of 84 percent.  This corresponds to a 
numeric designation of "II" under the old and new criteria.  
Table VI in 38 C.F.R. § 4.87 (1998) and 4.85 (2001).  His 
left ear hearing must be considered normal with a numeric 
designation of "I" prior to his February 8, 2001 effective 
date of award for service connection.  VAOPGCPREC 32-97 
(August 29, 1997); 38 C.F.R. § 4.85(f) (2001).  These 
combined numeric designations result in a rating of 0 percent 
under Diagnostic Code 6100 under the old and new criteria.  
Table VII in 38 C.F.R. § 4.87 (1998) and 4.85 (2001).  There 
is no certification in this case of language difficulties or 
inconsistent speech audiometry scores so as to allow 
consideration of the numeric designations contained in Table 
Via.  See 38 C.F.R. § 4.85(c) (1998-2001).  

In this case, the evidence prior to February 8, 2001 showed 
that the veteran manifested a right ear puretone threshold of 
15 decibels at the 1000 hertz frequency.  Therefore, the 
provisions of 38 C.F.R. § 4.86(a) are not applicable.  
Furthermore, the provisions of 38 C.F.R. § 4.86(b) are not 
applicable as the puretone threshold in the right ear was 65 
decibels at 2000 hertz.  Accordingly, a compensable rating is 
not warranted under the criteria allowing special 
consideration to cases of exceptional patterns of hearing 
impairment.

Subsequent to February 8, 2001, the veteran is entitled to 
have his left ear hearing loss disability evaluated as to the 
extent of his actual disability.  The veteran's February 2001 
VA audiology examination shows a right ear puretone threshold 
average of 58.75 decibels with speech recognition of 86 
percent.  This corresponds to a numeric designation of 
"III" under the old and new criteria.  Table VI in 
38 C.F.R. § 4.87 (1998) and 4.85 (2001).  His left ear 
manifests an puretone threshold average of 57.5 decibels with 
speech recognition of 84 percent.  This also corresponds to a 
numeric designation of "III" under the old and new 
criteria.  Table VII in 38 C.F.R. § 4.87 (1998) and 4.85 
(2001).  These combined numeric designations still result in 
a rating of 0 percent under Diagnostic Code 6100 under the 
old and new criteria.  38 C.F.R. § 4.85, Table VII (1998-
2001).  There is no certification in this case of language 
difficulties or inconsistent speech audiometry scores so as 
to allow consideration of the numeric designations contained 
in Table Via.  See 38 C.F.R. § 4.85(c) (1998-2001).  

The results of the February 2001 audiology examination show 
that the veteran manifests puretone thresholds of less than 
55 decibels at the 1000 hertz frequency bilaterally.  
Therefore, the provisions of 38 C.F.R. § 4.86(a) are not 
applicable.  Furthermore, the provisions of 38 C.F.R. 
§ 4.86(b) are not applicable as the puretone threshold in 
each ear is less than 70 decibels at 2000 hertz.  
Accordingly, a compensable rating is not warranted under the 
criteria allowing special consideration to cases of 
exceptional patterns of hearing impairment.

In summary, the Board finds that the evidence of record 
preponderates against a compensable rating for right ear 
hearing loss prior to February 8, 2001 under either the old 
or new regulatory criteria.  The Board also finds that the 
evidence of record preponderates against a compensable rating 
for bilateral hearing loss subsequent to February 8, 2001 
under either the old or new regulatory criteria.  In so 
holding the Board has considered the veteran's descriptions 
of his hearing loss disability, but notes that the most 
probative evidence concerning the level of severity consists 
of the audiometric testing results of record.  See 
Lendenmann, 3 Vet. App. at 349.  While the evidence shows 
that the veteran requires the use of hearing aids, the Board 
notes that the schedular rating makes proper allowance for 
his improvement in hearing.  See 38 C.F.R. § 4.86 (1998); 
38 C.F.R. § 4.85(a) (2001).  There is no doubt to be resolved 
in his favor.  38 U.S.C.A. § 5107(b) (West Supp. 2001).


ORDER


A compensable rating for right ear hearing loss prior to 
February 8, 2001 is denied.

A compensable rating for bilateral hearing loss subsequent to 
February 8, 2001 is denied.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

